Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of the 14th day of
July, 2011, (the “Effective Date”), is by and between SPIRIT AEROSYSTEMS, INC.,
a Delaware corporation (the “Company”), and David Coleal (“Employee”).
Recitals
     WHEREAS, the Company is engaged in the manufacture, fabrication,
maintenance, repair, overhaul, and modification of aircraft and aircraft
components and markets and sells its services and products to its customers
throughout the world (the “Business”); and
     WHEREAS, the Company desires to hire Employee in the position of Senior
Vice President/General Manager, Fuselage Business Segment, and to perform such
other services as the Company may direct; and
     WHEREAS, in the course of performing Employee’s duties for the Company,
Employee is likely to gain certain confidential and proprietary information
belonging to the Company, develop relationships that are vital to the Company’s
goodwill, and acquire other important benefits to which the Company has a
protectable interest; and
     WHEREAS, the Company has agreed to hire Employee and Employee has agreed to
accept such employment by the Company upon the terms, conditions, and
restrictions contained in this Agreement.
Agreement
     NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and covenants hereinafter, the parties hereto agree as follows:
Section 1. Employment. In reliance on the representations and warranties made
herein, the Company hereby hires Employee to be its Senior Vice
President/General Manager, Fuselage Business Segment, and to perform such duties
and services in and about the business of the Company as may from time to time
be assigned to Employee. The job title and duties referred to in the preceding
sentence may be changed by the Company in the Company’s sole discretion at any
time. Employee shall devote Employee’s full time to this employment. Employee’s
employment hereunder shall commence on the Effective Date and shall continue
until termination of the Agreement in accordance with its terms (the “Employment
Period”).
Section 2. Performance. Employee shall use Employee’s best efforts and skill to
faithfully enhance and promote the welfare and best interests of the Company.
The Employee shall strictly obey all rules and regulations of the Company,
follow all laws and regulations of appropriate government authorities, and be
governed by reasonable decisions and instructions of the Company as are
consistent with job duties as described above.

-1-



--------------------------------------------------------------------------------



 



Section 3. Compensation. Except as otherwise provided for herein, for all
services to be performed by the Employee in any capacity hereunder, including
without limitation any services as an officer, director, member of any
committee, or any other duties assigned Employee, throughout the Employment
Period the Company shall pay or provide Employee with the following, and
Employee shall accept the same, as compensation for the performance of
Employee’s undertakings and the services to be rendered by Employee:
     (a) Base Salary. Initially, Employee will be entitled to an annual salary
of Three Hundred Seventy-Five Thousand Dollars ($375,000.00) (the “Base
Salary”), which shall be paid in accordance with the Company’s policies and
procedures. The Base Salary may be changed from time to time based on Employee’s
and the Company’s performance, which may include, without limitation,
participation in a periodic salary evaluation program on the same basis as other
employees of the Company of similar position.
     (b) Annual Incentive Compensation. Employee shall be provided incentive
compensation (either in cash or common stock of the Company’s parent), as
specified by the administrative committee of the Spirit AeroSystems Holdings,
Inc. Short-Term Incentive Plan (the “STIP”), pursuant to and in accordance with
the terms and conditions of the STIP. The first year incentives shall include
eighty percent (80%) of Base Salary (less the appropriate pro-rata adjustment
described above) if target performance goals are reached. If the target
performance goals are not reached, or if target performance goals are exceeded,
Employee shall be entitled to incentive compensation (if any) otherwise provided
by Company policy and/or the STIP Plan. Any amount due and owing Employee for
2011 shall not be pro-rated due to Employee’s service for less than the full
2011 calendar year. Company agrees that for the 2011 STIP only, Employee shall
be entitled to no less than fifty percent (50%) of Base Salary in incentive
compensation.
     (c) Long-Term Incentive Plan. Employee will receive an award of shares of
common stock of Spirit AeroSystems Holdings, Inc. (“Holdings”) under the Spirit
AeroSystems Holdings, Inc. Long-Term Incentive Plan (the “LTIP”), the value of
which equals (as determined under such conventions and rules as Holdings board
of directors or the LTIP administrative committee may adopt) one hundred percent
(100%) of Employee’s Base Salary, subject to and in accordance with the terms
and provisions of the LTIP and the terms and conditions established with respect
to such award by the Holdings board of directors and the LTIP administrative
committee (including, but not limited to, a vesting schedule).
     (d) Sign-On Bonus. The Company will pay the Employee an advance payment
equal to (i) Two Hundred Twenty-five Thousand Dollars ($225,000.00), (ii) plus
an amount equal to all tax withholding associated with the Employee’s receipt of
the foregoing amount (collectively the “Sign-On Bonus”), to be paid in three
installments. Such Sign-On Bonus to be paid per the following schedule:

  -   Part 1 to be paid no later than 30 business days from the Effective Date
in an amount of One Hundred Thousand Dollars ($100,000) plus an amount equal to
all tax withholding associated with the Employee’s receipt of the foregoing
amount;

-2-



--------------------------------------------------------------------------------



 



  -   Part 2 to be paid in the first quarter of calendar year 2012 in an amount
of Seventy-Five Thousand Dollars ($75,000) plus an amount equal to all tax
withholding associated with the Employee’s receipt of the foregoing amount;    
-   Part 3 to be paid in the first quarter of calendar year 2013 in an amount of
Fifty Thousand Dollars ($50,000) plus an amount equal to all tax withholding
associated with the Employee’s receipt of the foregoing amount.

Payment of this Sign-On Bonus is conditioned upon the Employee being employed by
the Company at the time of payment and remaining employed by the Company for a
period of not less than eighteen (18) months after the Effective Date, and shall
be repaid to the Company by the Employee in the event such condition is not
satisfied. Employee will not be required to re-pay any portion of the Sign-On
Bonus if the Employee is terminated by the Company without Cause within eighteen
(18) months after the Effective Date. In the event of Employee’s termination
(other than a termination without cause) within eighteen (18) months of the
Effective Date the Company may deduct from Employee’s paycheck(s) (or other
amount owed to Employee) an amount equal to the amount of such advance
payment(s). To the extent such deductions are not sufficient to fully reimburse
the Company; Employee shall remain obligated to pay the Company in full for such
amounts still due and owing. For the sake of clarity, the Company shall not be
required to pay any part of the Sign-On Bonus if Employee is no longer employed
by Company.
     (e) Deferred Compensation Plan. Employee shall be eligible to participate
in the Spirit AeroSystems Holdings, Inc. Amended and Restated Deferred
Compensation Plan, as the same may be amended and in effect from time to time
(the “DCP”), subject to the terms and conditions of the DCP. In addition to any
salary-reduction contributions the Employee may timely elect to make under the
DCP, on or about December 31 of each year during which the Employee is employed
by the Company and actively performing services for the Company, the Company
will make an employer discretionary contribution to the DCP equal to six and
one-half percent (6-1/2%) of the base salary paid to the Employee for that year,
which amount(s) shall be contributed to an employer discretionary contribution
account established for the Employee under the DCP and shall be held and
administered in accordance with the terms and conditions of the DCP, including,
but not limited to, the conditions set forth in Article VI thereof.
     (f) Other Benefit Plans. Employee shall also be eligible to participate in
the Company’s other employee benefit plans, policies, practices, and
arrangements as the same may be offered to Employee from time to time,
including, without limitation, (i) any defined benefit retirement plan, excess
or supplementary plan, profit sharing plan, savings plan, health and dental
plan, disability plan, survivor income and life insurance plan, executive
financial planning program, or other arrangement, or any successors thereto;
(ii) the STIP; and (iii) such other benefit plans as the Company may establish
or maintain from time to time (collectively the “Benefit Plans”). The Employee’s
entitlement to any other compensation or benefits shall be determined in
accordance with the terms and conditions of the Benefit Plans and other
applicable programs, practices, and arrangements then in effect.

-3-



--------------------------------------------------------------------------------



 



     (g) Earned Time Off. The Employee will be provided with two hundred
(200) hours of earned time off each year and all paid holidays, as determined in
accordance with the Company’s policies and practices in effect from time to
time. The Employee will be credited with eighty (80) hours of earned time off
upon beginning his employment with the Company.
     (h) Fringe Benefits. All fringe benefits and perquisites all in accordance
with the Company’s policies as the same may be amended from time to time.
     (i) Withholding Taxes. The Company shall have the right to deduct from all
payments made to Employee hereunder any federal, state, or local taxes required
by law to be withheld.
     (j) Expenses. During Employee’s employment, the Company shall promptly pay
or reimburse Employee for all reasonable out-of-pocket expenses incurred by
Employee in the performance of duties hereunder in accordance with the Company’s
policies and procedures then in effect.
Section 4. Restrictions.
     (a) Acknowledgements. Employee acknowledges and agrees that: (1) during the
term of Employee’s employment, because of the nature of Employee’s
responsibilities and the resources provided by the Company, Employee will
acquire valuable and confidential skills, information, trade secrets, and
relationships with respect to the Company’s business practices and operations;
(2) Employee may develop on behalf of the Company a personal acquaintance and/or
relationship with various persons, including, but not limited to, customers and
suppliers, which acquaintances may constitute the Employee’s only contact with
such persons, and, as a consequence of the foregoing, Employee will occupy a
position of trust and confidence with respect to the Company’s affairs; (3) the
Business involves the marketing and sale of the Company’s products and services
to customers throughout the entire world, the Company’s competitors, both in the
United States and internationally, consist of both domestic and international
businesses, and the services to be performed by Employee for the Company involve
aspects of both the Company’s domestic and international business; and (4) it
would be impossible or impractical for Employee to perform Employee’s duties for
the Company without access to the Company’s confidential and proprietary
information and contact with persons that are valuable to the goodwill of the
Company. Employee acknowledges that if Employee went to work for, or otherwise
performed services for, a third party engaged in a business substantially
similar to the Business, the disclosure by Employee to a third party of such
confidential and proprietary information and/or the exploitation of such
relationships would be inevitable.
     (b) Reasonableness. In view of the foregoing and in consideration of the
remuneration to be paid to Employee, Employee agrees that it is reasonable and
necessary for the protection of the goodwill and business of the Company that
the Employee make the covenants contained in this Agreement regarding the
conduct of Employee during and subsequent to Employee’s employment by the
Company, and that the Company will suffer irreparable injury if Employee engages
in conduct prohibited by this Agreement.

-4-



--------------------------------------------------------------------------------



 



     (c) Non-Compete. During the term of Employee’s employment by the Company
and for a period of two (2) years after termination of such employment, neither
Employee nor any other person or entity with Employee’s assistance nor any
entity in which Employee directly or indirectly has any interest of any kind
(without limitation) shall anywhere in the world, directly or indirectly own,
manage, operate, control, be employed by, solicit sales for, invest in,
participate in, advise, consult with, or be connected with the ownership,
management, operation, or control of any business which is engaged, in whole or
in part, in the Business, or any business that is competitive therewith or any
portion thereof, except for the exclusive benefit of the Company; provided,
however, that Employee shall not be deemed to have breached this provision if
Employee’s sole relation with any such entity consists of Employee’s holding,
directly or indirectly, not greater than two percent (2%) of the outstanding
securities of a company listed on or through a national securities exchange.
     (d) Non-Solicitation. In addition, during the term of Employee’s employment
by the Company and for a period of two (2) years after termination of such
employment, neither Employee nor any person or entity with Employee’s assistance
nor any entity that the Employee or any person with Employee’s assistance or any
person who Employee directly or indirectly controls shall, directly or
indirectly, (1) solicit or take any action to induce any employee or Customer to
quit or terminate their employment with the Company or the Company’s affiliates,
or (2) employ as an employee, independent contractor, consultant, or in any
other position, any person who was an employee of the Company or the Company’s
affiliates during the aforementioned period.
     (e) Confidentiality. Without the express written consent of the Company,
Employee shall not at any time (either during or after the termination of the
term of Employee’s employment) use (other than for the benefit of the Company)
or disclose to any other person or business entity proprietary or confidential
information concerning the Company, the Company’s parent, or any of their
affiliates, or the Company’s, the Company’s parent’s, or any of their
affiliates’ trade secrets or inventions of which Employee has gained knowledge
during Employee’s employment with the Company. This paragraph shall not apply to
any such information that: (1) Employee is required to disclose by law; (2) has
been otherwise disseminated, disclosed, or made available to the public; or
(3) was obtained after Employee’s employment with the Company ended and from
some source other than the Company, which source was under no obligation of
confidentiality.
     (f) Effect of Breach. Employee agrees that a breach of this Section 4
cannot adequately be compensated by money damages and, therefore, the Company
shall be entitled, in addition to any other right or remedy available to it
(including, but not limited to, an action for damages), to an injunction
restraining such breach or a threatened breach and to specific performance of
such provisions, and Employee hereby consents to the issuance of such injunction
and to the ordering of specific performance, without the requirement of the
Company to post a bond or other security.
     (g) Other Rights Preserved. Nothing in this Section eliminates or
diminishes rights which the Company may have with respect to the subject matter
hereof under other agreements, the governing statutes, or under provisions of
law, equity, or otherwise. Without limiting the

-5-



--------------------------------------------------------------------------------



 



foregoing, this Section does not limit any rights the Company may have under any
agreement with Employee regarding trade secrets and confidential information.
Section 5. Termination. This Agreement shall terminate upon the following
circumstances:
     (a) Without Cause. At any time at the election of either Employee or the
Company for any reason or no reason, without cause, but subject to the
provisions of this Agreement. It is expressly understood that Employee’s
employment is strictly “at will.”
     (b) Cause. At any time at the election of the Company for Cause. “Cause”
for this purpose shall mean (i) Employee committing a material breach of this
Agreement or acts involving moral turpitude, including fraud, dishonesty,
disclosure of confidential information, or the commission of a felony, or direct
and deliberate acts constituting a material breach of Employee’s duty of loyalty
to the Company; (ii) Employee willfully or continuously refusing to perform the
material duties reasonably assigned to Employee by the Company that are
consistent with the provisions of this Agreement and not resulting from a
Disability; or (iii) the inability of Employee to obtain and maintain
appropriate United States security clearances.
     (c) Disability. Employee’s death or Employee’s being unable to render the
services required to be rendered by Employee for a period of one hundred eighty
(180) days during any twelve-month period (“Disability”).
Section 6. Effect of Termination.
     (a) If Employee’s employment is terminated (i) by Employee, or (ii) by the
Company for Cause, the Company shall pay Employee’s compensation only through
the last day of the Employment Period (less any amounts the Company may off-set
or deduct as specified in this Agreement or as otherwise permitted), and, except
as may otherwise be expressly provided in this Agreement or in any Benefit Plan,
the Company shall have no further obligation to Employee.
     (b) If Employee’s employment is terminated by the Company prior to the
expiration of two (2) years following the Effective Date for any reason other
than Cause and for so long as Employee is not in breach of Employee’s continuing
obligations under Section 4, the Company shall (i) continue to pay Employee an
amount equal to Employee’s Base Salary in effect immediately prior to the
termination of Employee’s employment for a period of six (6) months (less any
amounts the Company may off-set or deduct as specified in this Agreement or as
otherwise permitted), and (ii) pay the costs of COBRA medical and dental
benefits coverage which are offered to Employee after termination for a period
of six (6) months; provided, however, that as a condition precedent to payment
of the amounts described in this Section 6(b), neither Employee nor any other
person or entity with Employee’s assistance nor any entity in which Employee
directly or indirectly has any interest of any kind (without limitation) shall,
at any time during the term of Employee’s employment by the Company or for a
period of six (6) months thereafter, anywhere in the world, directly or
indirectly own, manage, operate, control, be employed by, solicit sales for,
invest in, participate in, advise, consult with, or be connected

-6-



--------------------------------------------------------------------------------



 



with the ownership, management, operation, or control of any business which is
engaged, in whole or in part, in the Business, or any business that is
competitive therewith or any portion thereof. Except as may otherwise be
expressly provided in this Agreement or in any Benefit Plan, the Company shall
have no further obligation to Employee.
     (c) On termination of employment, Employee shall deliver all trade secret,
confidential information, records, notes, data, memoranda, and equipment of any
nature that are in Employee’s possession or under Employee’s control and that
are the property of the Company or relate to the business of the Company, and
Employee shall pay to the Company any amounts due and owning from Employee to
the Company as specified in this Agreement.
     (d) Employee’s obligations under section 3(d) and Section 4 through
Section 9 of this Agreement shall survive the expiration or termination of this
Agreement. Employer shall have no obligation to make the payments set forth in
section 6(b) above unless and until Employee has fully complied with Employee’s
obligations under this section 6.
Section 7. Representations and Warranties.
     (a) No Conflicts. Employee represents and warrants to the Company that
Employee is under no duty (whether contractual, fiduciary, or otherwise) that
would prevent, restrict, or limit Employee from fully performing all duties and
services for the Company, and the performance of such duties and services shall
not conflict with any other agreement or obligation to which Employee is bound.
     (b) No Hardship. Employee represents and acknowledges that Employee’s
experience and/or abilities are such that observance of the covenants contained
in this Agreement will not cause Employee any undue hardship and will not
unreasonably interfere with Employee’s ability to earn a livelihood.
Section 8. Alternative Dispute Resolution.
     (a) Mediation. Employee and the Company agree to submit, prior to
arbitration, all unsettled claims, disputes, controversies, and other matters in
question between them arising out of or relating to this Agreement (including
but not limited to any claim that the Agreement or any of its provisions is
invalid, illegal, or otherwise voidable or void) or the dealings or relationship
between Employee and the Company (“Disputes”) to mediation in Wichita, Kansas
and in accordance with the Commercial Mediation Rules of the American
Arbitration Association currently in effect. The mediation shall be private,
confidential, voluntary, and nonbinding. Any party may withdraw from the
mediation at any time before signing a settlement agreement upon written notice
to each other party and to the mediator. The mediator shall be neutral and
impartial. The mediator shall be disqualified as a witness, consultant, expert,
or counsel for either party with respect to the matters in Dispute and any
related matters. The Company and Employee shall pay their respective attorneys’
fee and other costs associated with the mediation, and the Company and Employee
shall equally bear the costs and fees of the

-7-



--------------------------------------------------------------------------------



 



mediator. If a Dispute cannot be resolved through mediation within ninety
(90) days of being submitted to mediation, the parties agree to submit the
Dispute to arbitration.
     (b) Arbitration. Subject to Section 8(a), all Disputes will be submitted
for binding arbitration to the American Arbitration Association on demand of
either party. Such arbitration proceeding will be conducted in Wichita, Kansas
and, except as otherwise provided in this Agreement, will be heard by one
(1) arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then in effect. All matters relating to
arbitration will be governed by the federal Arbitration Act (9 U.S.C. §§ 1 et
seq.) and not by any state arbitration law. The arbitrator will have the right
to award or include in his award any relief which he deems proper under the
circumstances, including, without limitation, money damages (with interest on
unpaid amounts from the date due), specific performance, injunctive relief, and
reasonable attorneys’ fees and costs, provided that the arbitrator will not have
the right to amend or modify the terms of this Agreement. The award and decision
of the arbitrator will be conclusive and binding upon all parties hereto, and
judgment upon the award may be entered in any court of competent jurisdiction.
Except as specified above, the Company and Employee shall pay their respective
attorneys’ fees and other costs associated with the arbitration, and the Company
and Employee shall equally bear the costs and fees of the arbitrator.
     (c) Confidentiality. Employee and the Company agree that they will not
disclose, or permit those acting on their behalf to disclose, any aspect of the
proceedings under Section 8(a) and Section 8(b), including but not limited to
the resolution or the existence or amount of any award, to any person, firm,
organization, or entity of any character or nature, unless divulged (i) to an
agency of the federal or state government, (ii) pursuant to a court order,
(iii) pursuant to a requirement of law, (iv) pursuant to prior written consent
of the Company or Employee, or (v) pursuant to a legal proceeding to enforce a
settlement agreement or arbitration award. This provision is not intended to
prohibit nor does it prohibit Employee’s or the Company’s disclosures of the
terms of any settlement or arbitration award to their attorney(s),
accountant(s), financial advisor(s), or family members, provided that they
comply with the provisions of this paragraph.
     (d) Injunctions. Notwithstanding anything to the contrary contained in this
Section 8, the Company and Employee shall have the right in a proper case to
obtain temporary restraining orders and temporary or preliminary injunctive
relief from a court of competent jurisdiction; provided, however, that the
Company and Employee must contemporaneously submit the Disputes for non-binding
mediation under Section 8(a) and then for arbitration under Section 8(b) on the
merits as provided herein if such Disputes cannot be resolved through mediation.
Section 9. General.
     (a) Notices. All notices required or permitted under this Agreement shall
be in writing, may be made by personal delivery or facsimile transmission,
effective on the day of such delivery or receipt of such transmission, or may be
mailed by registered or certified mail, effective two (2) days after the date of
mailing, addressed as follows:

-8-



--------------------------------------------------------------------------------



 



     To the Company:
Spirit AeroSystems, Inc.
Attention: Michelle Russell, Senior Vice President/General Counsel
3801 S. Oliver
P.O. Box 780008, Mail Code K11-60
Wichita, KS 67278-0008
Facsimile Number: (316) 523-8814
     or such other person or address as designated in writing to Employee.
     To Employee:
David Coleal
at Employee’s last known residence address or to such other address as
designated by Employee in writing to the Company.
     (b) Successors. Neither this Agreement nor any right or interest therein
shall be assignable or transferable (whether by pledge, grant of a security
interest, or otherwise) by Employee or Employee’s beneficiaries or legal
representatives, except by will, by the laws of descent and distribution, or
inter vivos revocable living grantor trust as Employee’s beneficiaries. This
Agreement shall be binding upon and shall inure to the benefit of the Company,
its successors and assigns, and Employee and shall be enforceable by them and
Employee’s heirs, legatees, and legal personal representatives. If Employee dies
during the term of this Agreement, the obligation to pay salary and provide
benefits shall immediately cease; and, absent actual notice of any probate
proceeding, the Company shall pay any compensation due for the period preceding
Employee’s death to the following person(s) in order of preference: (i) spouse
of Employee; (ii) children of Employee eighteen years of age and over, in equal
shares; (iii) father, mother, sisters, and brothers, in equal shares; or (d) the
person to whom funeral expenses are due. Upon payment of such sum, the Company
shall be relieved of all further obligations hereunder.
     (c) Waiver, Modification, and Interpretation. No provisions of this
Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in a writing signed by Employee and an
appropriate officer of the Company empowered to sign the same by the Board of
Directors of the Company. No waiver by either party at any time of any breach by
the party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same time or at any prior or
subsequent time. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of Kansas; provided,
however, that the corporate law of the state of incorporation of the Company’s
parent shall govern issues related to the issuance of shares of its common
stock. Except as provided in Section 8, any action brought to enforce or
interpret this Agreement shall be maintained exclusively in the state and
federal courts located in Wichita, Kansas.

-9-



--------------------------------------------------------------------------------



 



     (d) Interpretation. The headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any provision of this Agreement. No provision of this Agreement shall be
interpreted for or against any party hereto on the basis that such party was the
draftsman of such provision; and no presumption or burden of proof shall arise
disfavoring or favoring any party by virtue of the authorship of any of the
provisions of this Agreement.
     (e) Counterparts. The Company and Employee may execute this Agreement in
any number of counterparts, each of which shall be deemed to be an original but
all of which shall constitute but one instrument. In proving this Agreement, it
shall not be necessary to produce or account for more than one such counterpart.
     (f) Invalidity of Provisions. If a court of competent jurisdiction shall
declare that any provision of this Agreement is invalid, illegal, or
unenforceable in any respect, and if the rights and obligations of the Parties
to this Agreement will not be materially and adversely affected thereby, in lieu
of such illegal, invalid, or unenforceable provision the court may add as a part
of this Agreement a legal, valid, and enforceable provision as similar in terms
to such illegal, invalid, or unenforceable provision as is possible. If such
court cannot so substitute or declines to so substitute for such invalid,
illegal, or unenforceable provision, (i) such provision will be fully severable;
(ii) this Agreement will be construed and enforced as if such illegal, invalid,
or unenforceable provision had never comprised a part hereof; and (iii) the
remaining provisions of this Agreement will remain in full force and effect and
not be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom. The covenants contained in this Agreement shall each be
construed to be a separate agreement independent of any other provision of this
Agreement, and the existence of any claim or cause of action of Employee against
the Company, predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of said covenants.
     (g) Entire Agreement. This Agreement (together with the documents expressly
referenced herein) constitutes the entire agreement between the parties,
supersedes in all respects any prior agreement between the Company and Employee
and may not be changed except by a writing duly executed and delivered by the
Company and Employee in the same manner as this Agreement.
[Signature page follows.]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date and year first written above.

            SPIRIT AEROSYSTEMS, INC.
      By:   /s/ Sam J. Marnick     Name:   Sam J. Marnick     Title:   SVP,
Human Resources  

“Company”

            /s/ David Coleal     David Coleal
         

“Employee”

-11-